Citation Nr: 0516274	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  02-08 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
October 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted entitlement to service 
connection for bilateral hearing loss and assigned a 
noncompensable rating. 


FINDINGS OF FACT

1.  In January 2002, the veteran manifested Level I hearing 
in both the right and left ears.   

2.  In May 2004, the veteran manifested Level II hearing in 
the right ear and Level I hearing in the left ear.   

3.  In January 2005, the veteran manifested Level II hearing 
in both the right and left ears.   


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159(b), 3.321(b)(1), 
4.1-4.14, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for an increased rating for bilateral hearing loss.  In this 
context, the Board notes that a substantially complete 
application was received in December 2001.  The claim was 
adjudicated in January 2002, without proper notice.  While on 
appeal, the Board remanded the claim so that the veteran 
could be given proper notice.  In April 2004, the Appeals 
Management Center (AMC) provided notice to the veteran 
regarding the VA's duties to notify and to assist.  
Specifically, the AMC notified the veteran of information and 
evidence necessary to substantiate the claim for an increased 
rating; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran also was instructed to 
provide any evidence in his possession that pertained to the 
appeal.  In January 2005, the AMC readjudicated the claim 
based on all the evidence, without taint from prior 
adjudications.  Therefore the Board finds no prejudice in the 
fact that the initial denial pre-dated VCAA-compliant notice.  
Accordingly, the Board finds that the content and timing of 
the April 2004 notice comport with the requirements of 
§ 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for increased benefits.  He has 
been examined in conjunction with his claim on three separate 
occasions.  Additionally, all identified private and VA 
treatment records have been secured. 

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for bilateral hearing loss 
in January 2002, and was evaluated as noncompensable under DC 
6100.   

Hearing loss for compensation purposes must be established by 
an examination by a state-licensed audiologist, to include a 
controlled speech discrimination test (the Maryland CNC) and 
a puretone audiometry test.  38 C.F.R. § 4.85(a).

The ratings schedule provides a table for rating purposes 
(Table VI), which is used to determine a Roman numeral 
designation (I through XI) for hearing impairment.  It is 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average, which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz (Hz), divided by four.  See 38 C.F.R. § 4.85.  

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. §§ 4.85(c), 4.86.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a).  When the 
puretone threshold is 30 decibels or less at 1000 Hz, and 70 
decibels or more at 2000 Hz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher. 38 C.F.R. § 4.86(b).

In assigning a noncompensable evaluation for the veteran's 
hearing loss, the RO considered the veteran's pertinent 
history and the objective medical findings.  On VA 
audiological evaluation in January 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
45
35
65
80
LEFT
10
35
30
60
70

The puretone threshold average from 1000 to 4000 Hz recorded 
for the right ear was 56 decibels, and was 49 decibels for 
the left ear.  Controlled speech discrimination testing (the 
Maryland CNC) revealed speech recognition ability of 94 
percent in the right and left ears.  The diagnosis was mild 
sloping to severe mixed hearing loss in the right ear, and 
mild sloping to severe sensorineural hearing loss in the left 
ear.  

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
to the veteran's examination results yields a numerical 
designation of I for the right ear (from 50 to 57 average 
puretone threshold, with between 92 and 100 percent speech 
discrimination).  Based on the same table, results also yield 
a numerical designation of I for the left ear (from 42 to 49 
average puretone threshold, with between 92 and 100 percent 
speech discrimination).  Entering the category designation of 
I for each ear into Table VII produces a disability 
percentage evaluation of 0, under Diagnostic Code 6100. 
Accordingly, the RO issued the January 2002 rating decision, 
evaluating the veteran's hearing loss as noncompensable.

VA audio testing was also conducted in May 2004, with the 
results reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
55
45
65
80
LEFT
20
40
30
65
70

The puretone threshold average from 1000 to 4000 Hz recorded 
for the right ear was 61 decibels, and was 51 decibels for 
the left ear.  Maryland CNC testing revealed speech 
recognition ability of 96 percent in the right ear and 92 
percent in the left ear.  

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
to these results yields a numerical designation of II for the 
right ear (from 58 to 65 average puretone threshold, with 
between 92-100 speech discrimination).  Based on the same 
table, results yield a numerical designation of I for the 
left ear (from 50 to 57 average puretone threshold, with 
between 92 and 100 percent speech discrimination).  Entering 
the category designation of I for the left (better) ear on 
the vertical column of Table VII, and II for the right ear, 
also produces a disability percentage evaluation of 0, under 
Diagnostic Code 6100.


In January 2005, the veteran underwent further VA audio 
examination.  The results follow:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
50
65
85
LEFT
30
45
40
70
75

The puretone threshold average from 1000 to 4000 Hz recorded 
for the right ear was 64 decibels, and was 58 decibels for 
the left ear.  Maryland CNC testing revealed speech 
recognition ability of 92 percent bilaterally. 

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
to these results yields a numerical designation of II for 
both ears (from 58 to 65 average puretone threshold, with 
between 92-100 speech discrimination).  Entering the category 
designation of II for each ear into Table VII continues to 
produce a disability percentage evaluation of 0, under 
Diagnostic Code 6100.

The Board notes that the veteran has submitted three private 
audiograms conducted by state-licensed audiologists.  
However, these examinations do not include the Maryland CNC 
speech discrimination test as required by the regulations 
which control how VA benefits are granted.  38 C.F.R. 
§ 4.85(a).  Therefore, they are insufficient for rating 
purposes.  Accordingly, this decision is based on the VA 
examinations noted above.  

The Board finds that evidence of record does not support a 
compensable evaluation for bilateral hearing loss.  While the 
Board is sympathetic to the veteran's disability, 
and has considered his statements that his hearing loss 
warrants an increased evaluation because he is required to 
wear hearing aids and has extreme difficulty without them, it 
simply has not been shown, by competent medical evidence, 
that the veteran's service-connected hearing loss has 
increased to a level in excess of the currently assigned 
level under 38 C.F.R. § 4.85.  His contentions are 
insufficient to establish entitlement to a compensable 
evaluation for defective hearing because "...disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992). Here, the mechanical application clearly establishes 
a noncompensable disability evaluation under Diagnostic Code 
6100.

In deciding the veteran's claim, the Board has also 
considered the Court's determination in Fenderson v. West, 12 
Vet. App. 119 (1999) and whether he is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126.  See also Francisco, 7 Vet. App. at 58 (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In this case, at 
no point during the appeal period has the veteran manifested 
hearing loss to a compensable degree.  Thus, staged ratings 
are not for application here.


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


